DETAILED ACTION
This Office action is in response to the amendment filed on 09/27/2021. Claims 1-36 are pending. Claims 1, 14, 29, and 34 have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8-12, 14-16, 18, 20, 21-24, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins US20190093356.
Claims 1, 14, 29, and 34. Collins discloses a wall panel system (316), comprising: a first wall panel (116 - P.0047 states 116 is same as 316), the first wall panel is an exterior loadbearing wall panel (P.0022:14-24); a second wall panel (316) the second wall panel is an exterior loadbearing wall panel (P.0022:14-24); a third wall panel (316) the third wall panel is an exterior loadbearing wall panel (P.0022:14-24); and a fourth wall panel (316) the fourth wall panel is an exterior loadbearing wall panel (P.0022:14-24); the first wall panel, the second wall panel, the third wall panel, and the fourth wall panel each including: an exterior infill component (combination of 325, 332 and strips shown between frame 320 and board 330 in Fig.1B), an interior structural component (combination of 340, strips between 340 and 370, 370, and board 328) connected to the exterior infill component, and a frame (320) connected to the interior structural component, the frame including a first jamb member (322), a second jamb member 

Claims 2 and 15. Collins discloses the exterior infill component comprises a cladding component (denoted by 325102), a plurality of furring strips (element between 330 and 320, Fig.1B), and an insulation component (P.0030:20-28).

Claims 3 and 16. Collins discloses the cladding component is fiber cement cladding or metal panel cladding (P.0031).

Claims 5 and 18. Collins discloses the interior structural component comprises a weather barrier (P.0041:19-22), a structural sheathing component (340), and a structural frame (380).

Claims 7 and 20. Collins discloses the frame is galvanized steel, aluminum, or vinyl. (P.0027:1-4)

Claims 8 and 21. Collins discloses the first jamb member is a first jamb angle (see Fig.1B). 

Claims 9 and 22. Collins discloses the second jamb member is a second jamb angle (see Fig.1B).

Claims 10 and 23. Collins discloses the head member is a head angle (see Fig.1B).

Claims 11 and 24. Collins discloses the sill member is a sill angle (see Fig.1B).

Claim 12. Collins discloses the frame includes a first, second, third, and fourth corner. It should be noted Fig.1B shows the frame 320 as a rectangle.

Claim 35. Collins discloses the exterior infill component comprises a cladding component (denoted by 325102), a plurality of furring strips (element between 330 and 320, Fig.1B), and an insulation component (P.0030:20-28), and the interior structural component comprises a weather barrier (P.0041:19-22), a structural sheathing component (340), and a structural frame (380).

Claim 36. Collins discloses the attaching the structural sheathing component to the structural frame; attaching the weather barrier to the structural sheathing; attaching the frame to the structural sheathing; attaching the insulation component to the weather barrier with the plurality of furring strips; attaching the plurality of furring strips to the structural sheathing; and attaching the cladding component to the plurality of furring strips (as shown in the Fig.1B to 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins US20190093356 as applied to claims 1 and 14.
Claims 4 and 17. Collins is silent on the plurality of furring strips being galvanized stainless steel channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide galvanized steel channels for its inherent strength and protection against rust and corrosion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 6, 19, 25-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Collins US20190093356 as applied to claims 1, 14 and 29, in view of Arbour US20110258945.
Claims 6 and 19. Collins suggested that there may be more than one frame (P.0069) but is silent on the limitations herein. Arbour discloses an interior structural component with a structural frame comprising a bottom plate, a top plate, and a plurality of vertical studs (see 94, Fig.3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an addition frame to increase the strength of the panel, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 25 and 30. Collins is silent on the limitation herein however, Arbour discloses a gasket (142) between a second jamb member of a first wall panel and a first jamb member of a second wall panel, a second gasket (142) between the second jamb member of a third wall panel and a first jamb member of a fourth wall panel (as described in P.0069 - vertical joint between adjoining walls). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide gasket at the claimed joint to prevent ingress of moisture, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 26 and 31. Collins is silent on the limitation herein however, Arbour discloses a third gasket (142) between the head member of the first wall panel and the head member of the second wall panel (P0062 discloses tubular gasket 142 is adhesively 

Claims 27 and 32. Collins is silent on the limitation herein however, Arbour discloses a fourth gasket (140) between the head member of the first wall panel and the sill member of the third wall panel and a fifth gasket (140) between the head member of the second wall panel and the sill member of the fourth wall panel (as described in P.0072 - joint between stacked walls). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide gasket at the claimed joint to prevent ingress of moisture, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 28 and 33. Collins is silent on the limitation herein however, Arbour discloses silicone tape over the head member of the first wall panel and the head member of the second wall panel (P.0070:7-13 - strip 188 with a silicone adhesive). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a silicone tape at the claimed joint to prevent ingress of moisture, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the notched head extension and a notched jamb at all corners, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633